Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered July 25, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied. Defendant was afforded a reasonable opportunity to present his specific assertions by means of written application and the court considered the motion extensively prior to sentencing (People v Woodard, 208 AD2d 411, lv denied 84 NY2d 1040). The minutes of the plea proceeding established that a favorable plea was entered knowingly and voluntarily, after a thorough allocution, belying defendant’s unsupported claims that his plea was involuntary and coerced by his attorney (see, People v Fiumefreddo, 82 NY2d 536; People v Jackson, 186 AD2d 389, lv denied 81 NY2d 790).
We have considered defendant’s other claims and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.